Citation Nr: 1636373	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of sense of smell.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a bilateral eye condition, to include loss of vision.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to nonservice-connected disability pension benefits.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, a private medical certificate in Spanish was received in June 2009.  This document should be translated and included in the record.  

The Board also notes that a March 2016 supplemental statement of the case (SSOC) did not address the nonservice-connected disability pension claim.  In addition, the SSOC indicated that VA treatment records dated from October 15, 2008, to February 15, 2016, had been considered.  However, the available record includes such records only dated from May 2009 to March 2012 and printed for the record in December 2014.  Appropriate action must be taken to obtain for the record all pertinent treatment records created during the course of this appeal and to adjudicate the nonservice-connected disability pension claim based upon all of the evidence.

The Board also notes that service treatment records show that in September 1974 the Veteran complained of pain to the ball of his foot and left ankle.  A February 1975 report noted symptoms including headaches and provided a diagnosis of upper respiratory infection and flu syndrome.  Records show that in March 1975 he sustained injuries including a bloody nose when he fell and struck his face.  A March 1975 discharge examination revealed normal clinical evaluations of the eyes, nose, upper and lower extremities, spine, and neurologic and psychologic systems.  An April 1975 X-ray study of the nasal bone revealed a minimally depressed fracture with good alignment and an April 1975 mental status evaluation revealed depressed mood with no significant mental illness.  

VA examinations for loss of smell, eye disorders, joint pain, hearing loss, and mental disorders were conducted in October and November 2008, for neurologic disorders in April 2009, and for eye disorders again in January 2015.  The provided reports are unclear as to whether the loss of smell and joint pain examiner adequately considered the available service treatment records.  The April 2009 neurologic disorders examiner also provided a diagnosis of migraines with aura, by history, and based upon subjective complaints without opinion as to etiology.  It is additionally significant to note that VA treatment records dated subsequent to the October and November 2008 VA examinations includes reports noting medical problems such as bilateral sensorineural hearing loss, knee arthralgia, depressive disorder, and anxiety disorder.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, to include treatment records created prior to May 2009 and after March 2012.

2.  Appropriate action must be taken to translate into English any documents of record, including the private medical certificate in Spanish received in June 2009.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a current loss of smell, migraine headache disorder, and/or joint pain that:

a. had its onset in service, or
b. is etiologically related to his active service. 

All necessary tests and studies should be conducted.  Each disability should be clearly identified.  If a disability involving smell, headaches, and/or joint is not shown on examination or at any time during the appeal period, such should be clearly noted and discussed.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hearing loss (as per 38 CFR 3.385) that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of acoustic trauma. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an acquired psychiatric disorder that:

a. had its onset in service, or
b. is etiologically related to his active service. 

All necessary tests and studies should be conducted.  The psychiatric disability, if any, should be clearly identified.


Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


